COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF C. A. S., JR.               §             No. 08-22-00027-CV
  AND S. E. R. S., CHILDREN.,
                                                 §               Appeal from the
                        Appellant.
                                                 §              109th District Court
  .
                                                 §          of Andrews County, Texas

                                                 §                 (TC# 21,851)

                                            §
                                          ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within which to

file the Clerk’s Record until March 1, 2022. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Sherry Dushane, District Clerk for the 109th District Court

for Andrews County, Texas, prepare the Clerk’s Record and forward the same to this Court on or

before March 1, 2022.

       IT IS SO ORDERED this 23rd day of February, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.